Citation Nr: 1419259	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-34 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left carpal tunnel syndrome.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right carpal tunnel syndrome.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, claimed as tinea cruris.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, claimed as chloracne.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a fractured jaw.  

7.  Entitlement to service connection for a back disorder.  

8.  Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1966 to May 1969.  His service personnel records show that he had service on the ground in the Republic of Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the RO.  

In October 2013, during the course of the appeal, the Veteran had a hearing at the Board's Central Office in Washington, D.C.  The hearing was held before the Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veterans Law Judge noted that the Veteran wished to have an additional examination in conjunction with his claim of entitlement to service connection for a psychiatric disorder.  As discussed below, the Veterans Law Judge also noted that the Veteran wished to withdraw his appeal with respect to four issues:  Whether new and material evidence has been received to reopen claims of entitlement to service connection for left and/or right carpal tunnel syndrome; entitlement to service connection for a back disorder; and entitlement to service connection for peripheral neuropathy.  

The Veteran's October 2013 hearing was conducted in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

During his hearing, the Veteran raised contentions to the effect that the October 1971 decisions were the product of clear and unmistakable error.  Therefore, he argued that those decisions should be reversed or revised.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).  The claims of clear and unmistakable error have not been certified to the Board on appeal nor have they been developed for appellate purposes.  Therefore, the Board has no jurisdiction over either claim, and neither will be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  However, those claims are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On October 17, 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the Board withdraw his appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left carpal tunnel syndrome.  

2.  On October 17, 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the Board withdraw his appeal with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right carpal tunnel syndrome.  

3.  On October 17, 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the Board withdraw his appeal with respect to the issue of entitlement to service connection for a back disorder.  

4.  On October 17, 2013, prior to the promulgation of a decision in the appeal, the Veteran requested that the Board withdraw his appeal with respect to the issue of entitlement to service connection for peripheral neuropathy.  

5.  In an unappealed rating decision, dated in July 2000, the RO denied the Veteran's claim of entitlement to service connection for a skin disorder, claimed as tinea cruris.  

6. Evidence associated with the record since the RO's July 2000 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder, claimed as tinea cruris.  

7.  In an unappealed rating decision, dated in July 2004, the RO denied the Veteran's claim of entitlement to service connection for a skin disorder, claimed as chloracne.  

8.  Evidence associated with the record since the RO's July 2004 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder, claimed as chloracne.  

9.  In an unappealed rating decision, dated in July 2004, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  

10.  Evidence associated with the record since the RO's July 2004 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  

11.  In an unappealed rating decision, dated in July 2004, the RO denied the Veteran's claim of entitlement to service connection for the residuals of a fractured jaw.   

12.  Evidence associated with the record since the RO's July 2004 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a the residuals of a fractured jaw.  


CONCLUSIONS OF LAW

1.  With respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left carpal tunnel syndrome, the criteria to withdraw the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


2.  With respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right carpal tunnel syndrome, the criteria to withdraw the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  With respect to the issue of entitlement to service connection for a back disorder, the criteria to withdraw the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  With respect to the issue of entitlement to service connection for peripheral neuropathy, the criteria to withdraw the appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The RO's July 2000 rating decision, which denied the Veteran's claim of entitlement to service connection for a skin disorder, claimed as tinea cruris, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

6. New and material evidence has not been received with which to reopen the Veteran's claim of entitlement to service connection for a skin disorder, claimed as tinea cruris.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

7.  The RO's July 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for a skin disorder, claimed as chloracne, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

8. New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a skin disorder, claimed as chloracne.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

9.  The RO's July 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

10.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

11.  The RO's July 2004 rating decision, which denied the Veteran's claim of entitlement to service connection for the residuals of a fractured jaw is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

12.  New and material evidence has not been submitted to reopen the Veteran's claim of entitlement to service connection for the residuals of a fractured jaw.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Carpal Tunnel Syndrome, Back Disorder, and Peripheral Neuropathy

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On October 17, 2013, during his hearing before the undersigned Veterans Law Judge, the appellant requested that the Board withdraw his appeal with respect to  issues involving left carpal tunnel syndrome, right carpal tunnel syndrome, a back disorder, and peripheral neuropathy. 

There remains no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


Tinea Cruris, Chloracne, PTSD, and the Residuals of a Fractured Jaw

VA's Duty to Notify and Assist

The Board must determine whether the VA has met its statutory duty to assist him in the development of his claims of entitlement to service connection for a skin disorder, claimed as tinea cruris and chloracne; a psychiatric disorder, claimed as PTSD; and the residuals of a fractured jaw.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

In October 1971, the RO denied the Veteran's initial claims of entitlement to service connection for the residuals of a fractured jaw and entitlement to service connection for a psychiatric disorder, characterized as a psychosis due to the use of illicit drugs.  With respect to the Veteran's claim of entitlement to service connection for the residuals of a fractured jaw, an October 7, 1971 Administrative Decision, the RO had found that such disorder was the result of the Veteran's own willful misconduct.  

In May 1982, the Board denied the Veteran's claims of entitlement to service connection for a psychiatric disorder, characterized as undifferentiated schizophrenia.  The Board concluded that the evidence submitted in support of the Veteran's reopened claim did not establish a new factual basis warranting a grant of service connection.  

In April 1998, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  The RO noted that such diagnosis had not been established.  

In July 2000, the RO denied the Veteran's claim of entitlement to service connection for tinea cruris.  The RO found that the Veteran had not been treated for that disorder in service.  

In July 2004, the RO denied the Veteran's claim of entitlement to service connection for chloracne, noting that a diagnosis of chloracne had not been established.  The RO confirmed and continued the denial of entitlement to service connection for the residuals of a fractured jaw, noting that such disorder was the product of the Veteran's own willful misconduct.  The RO also confirmed and continued the denial of entitlement to service connection for a psychiatric disorder, including PTSD.  The RO noted that the Veteran's claimed PTSD was not related to a verified stressor.  

With respect to the RO decisions issued from October 1971 through July 2004, the Veteran was notified of each of those decisions, as well as his appellate rights.  However, he did not file a timely Notice of Disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C. § 4004 (1970) (codified as amended at 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.153 (1971) (codified as revised at 38 C.F.R. § 19.192, effective January 1, 1980 and revised again at 38 C.F.R. § 20.1103, effective March 4, 1992).  

In September 2006, the Veteran filed an application to reopen his claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  In December 2007, he filed an application to reopen his claims of entitlement to service connection for a skin disorder and for the residuals of a fractured jaw.  

Following the receipt of his applications, the VA informed the Veteran of the criteria for service connection and set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  The VA also informed the Veteran of the bases for the prior denials and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claims, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his VA treatment from September 1970 through July 2010; records reflecting the Veteran's post-service treatment at the Tufts University New England Medical Center and the Pittsburgh Mercy Health System; a February 2011 report from the Oral Pathology Center; records associated with the Veteran's award of Social Security disability benefits; and the transcript of the Veteran's October 2013 hearing before the undersigned Veterans Law Judge.  

In April 1998 and March 2013, the VA examined the Veteran to determine the nature and etiology of any psychiatric disorder found to be present.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen claims of entitlement to service connection for a skin disorder, claimed as tinea cruris and chloracne; a psychiatric disorder, claimed as PTSD; and the residuals of a fractured jaw.

Analysis

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Service connection may be granted for disability or injury incurred in or aggravated by active military service, provided that the disability is not the result of the Veteran's own willful misconduct.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.301, 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Skin Disorder  

During his October 2013 hearing, the Veteran argued that his tinea cruris had started in the service and that it had continued since that time.  He also argued that his chloracne as a result of his exposure to Agent Orange in the Republic of Vietnam.  Therefore, he maintained that service connection for those disorders was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran is competent to testify about what he experienced during and since the conclusion of his service.  For example, he is competent to report that when his skin disorder began and the symptoms associated with that disorder.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. Therefore, the Veteran's opinion, without more, is not dispositive, unless the particular disorders at issue are ones which are amenable to lay observation. 38 C.F.R. § 3.159(a) . 

However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Although the Veteran argues that his current skin disorder is due primarily, to his Agent Orange exposure in service, the question of whether a current disorder may be related to such exposure involves a medical issue.  The question of etiology may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316  . Further, the medical evidence of record does not support the Veteran's theory of the case.  

In July 2000, when the RO denied the Veteran's claim of service connection for tinea cruris, there were no complaints or clinical findings of tinea cruris during the Veteran's active duty.  The evidence on file showed that tinea cruris was first manifested during VA treatment in 1997, many years after the Veteran's separation from active duty, and there was no competent evidence of a nexus between that disorder and any incident in service.  Absent any findings of a nexus between the Veteran's post-service tinea cruris and service, the Veteran did not meet the criteria for service connection.  As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's July 2000 decision shows continuing treatment for tinea cruris.  Such evidence is new in the sense that it has not previously been before the VA.  However, it is not material, as it does relate to an unestablished fact necessary to substantiate the claim.  In particular, it remains negative for any competent evidence of a nexus between the Veteran's tinea cruris and his period of active duty.  It is therefore either cumulative or redundant of the evidence on file in July 2000.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder, claimed as tinea cruris.  As the evidence is not new and material, it does not meet the criteria to reopen the claim.  However, that does not end the inquiry.  The Veteran also seeks entitlement to service connection for a skin disorder, claimed as chloracne.  

When the RO denied that claim in July 2004, the evidence of record was negative for any competent evidence that the Veteran had chloracne or other acneform disease consistent with chloracne.  Absent the requisite diagnosis, the Veteran did not meet the criteria for service connection, and the RO denied the claim.  Evidence added to the record since that decision remains negative for any findings of chloracne or other acneform disorder consistent with chloracne.  Therefore, even though the additional evidence is new, it is not material.  Absent evidence of a current skin disorder, claimed as chloracne, the Veteran remains unable to meet the criteria for service connection.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder, claimed as chloracne.  As such, the additional evidence is not new and material and does not meet the criteria to reopen that claim. 

The Psychiatric Disorder 

During his  hearing before the undersigned Veterans Law Judge, the Veteran argued that he has a psychiatric disorder as a result of his experiences in the Republic of Vietnam.  He stated that he served aboard a patrol boat with the riverine forces and had engaged in several firefights with the enemy.  In addition, he reported that he had participated in salvage operations of boats that had been damaged in combat.  During those operations, he reportedly witnessed the ravages of war, including the presence of body parts in the damaged boats.  He stated that those experience had caused impaired sleep and intrusive memories.  Therefore, he maintained that service connection was warranted for PTSD.  

The evidence on file prior to the RO's decision in July 2004, was negative for any complaints or clinical findings of a psychiatric disorder in the service.  In December 1970, approximately a year and a half after service, the Lynchburg City Jail committed the Veteran to the VA hospital for irrational behavior, hostility toward his family, and paranoid tendencies.  The onset of his illness was said to be about one month prior to his separation from the service.  It was noted that in Vietnam, he had tried marijuana and experimented with speed, heroin, and LSD.  However, he denied being addicted to those drugs.  Following 27 days of treatment, he was discharged from the VA hospital with a diagnosis of schizophrenia, acute and chronic, paranoid type.  He was considered incompetent, and continued psychiatric treatment was undertaken by a VA facility near his home.  

For certain disabilities, such as psychoses, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In October 1971, the RO found that the Veteran had a psychosis due to his illicit use of drugs.  Therefore, the RO concluded that his psychosis was the result of his own willful misconduct and denied the Veteran's claim of entitlement to service connection for a psychosis.  As noted above, that decision became final.

In May 1982, the Board confirmed and continued the denial of the Veteran's claim of entitlement to service connection for schizophrenia.  The Board noted that such disorder had not been manifest in service or to a degree of 10 percent within one year of his separation from the service.  That decision also became final under the law and regulations then in effect.  38 U.S.C.A. § 4004 (1982); 38 C.F.R. § 19.104 (1981).  

In January 1998, the Veteran filed a claim of entitlement to service connection for PTSD.  Then, as now, service connection for PTSD required medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conformed to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence established that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1997); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

In April 1998, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The RO found the evidence, including the report of an April 1998 VA psychiatric examination, negative for a confirmed diagnosis of PTSD.  As above, that decision became final.  Thereafter, the Veteran requested that the VA reopen his claim.  However, in July 2004, the RO found that the evidence remained negative for a confirmed diagnosis of PTSD and confirmed and continued the April 1998 denial.  In September 2006, the Veteran again requested that his claim be reopened.  

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated, "but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Relevant evidence submitted in support of the Veteran's request to reopen his claim of entitlement to service connection for a psychiatric disorder consists of records reflecting his VA treatment from January 2007 through July 2010 and the transcript of his October 2013 hearing before the undersigned Veterans Law Judge.  They show that as late as 2010, the Veteran was treated in a VA PTSD clinic.  The primary diagnoses were alcohol and cocaine dependence, PTSD, and a history of PTSD.  However, there is no evidence that the PTSD diagnoses were the result of a psychiatric assessment.  Therefore, in March 2013, the Veteran was examined by the VA to determine the nature and etiology of any psychiatric disorder found to be present.  

The VA examiner acknowledged that it was plausible that the Veteran's in-service stressor had occurred, that is, that he had witness body parts in damaged boats being sent to his unit for repair.  However, following a lengthy and detailed examination a review of the Veteran's psychiatric history, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  

For example, the VA examiner noted that the Veteran did not meet any of the DSM IV criteria associated with the persistent avoidance of stimuli associated with the trauma and the numbing of general responsiveness.  In addition, she noted that the Veteran did not demonstrate the necessary symptoms associated with increased arousal.  The VA examiner did noted records of the Veteran's maladaptive behavior shortly after service and stated that such records did not rule out PTSD as the root cause of his behavior.  However, she stated that such records were not sufficient to rule PTSD in, as such behavior could have been related to his drug abuse.  She further noted that the Veteran's primary difficulty was a cognitive disorder which caused him to be quite tangential and a poor historian.  In addition, she found the Veteran's sleep impairment and intrusive thoughts to be manifestations of anxiety rather than the claimed PTSD.  

Following the VA examination, the diagnoses were alcohol dependence in partial sustained remission: cognitive disorder, no otherwise specified; and anxiety disorder, not otherwise specified.  In this regard, the Board notes that the Veteran service treatment records are negative for cognitive disorder or anxiety and that both were diagnosed many years after service.  Moreover, there is no competent evidence of a nexus between any of those disorders and the Veteran's service.  

During his October 2013 hearing, the Veteran testified that in 1997, a Dr. R. had stated that the Veteran had PTSD as a result of events he experienced in the service.  However, that report was on file at the time of the July 2004 RO decision and does not diagnose PTSD.  Rather, Dr. R. diagnosed a probable depressive reaction, mild to moderate; alcohol dependence; substance dependence; and polysubstance dependence, in remission.  In any event, Dr. R. did not report a nexus between the Veteran's psychiatric disorder and his service.  

While the additional evidence is new in the sense that it has not previously been before the VA, it is not material, as it does not relate to an unestablished fact necessary to substantiate the claim.  The Veteran's reported stressors have previously been considered by the VA.  Even if credible, the additional evidence remains negative for a confirmed diagnosis of PTSD or any competent evidence of a nexus between any of the Veteran's psychiatric disorders and service.  The additional evidence is therefore cumulative or redundant of that on file in July 2004.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD.  In sum, the additional evidence is not new and material, and, as such, does not meet the criteria to reopen the claim.  

In arriving at this decision, the Board has considered the Veteran's request for an additional VA examination to determine the nature and etiology of the Veteran's psychiatric disorder.  Such examinations are scheduled when the medical evidence accompanying a claim is not adequate for rating purposes.  38 C.F.R. § 3.326(a) (2013).  

However, the medical evidence is adequate for rating purposes.  During his October 2013 hearing  and in correspondence with the VA since July 2004, the Veteran has not raised any theory of the case which has not been considered by the VA.  The report of the latest VA examination is very recent and very detailed and carefully considered the Veteran's psychiatric history back to service.  The report is consistent with the extensive evidence already on file and is completely negative for any competent evidence suggesting a relationship between any of the Veteran's psychiatric disorders and service.  For these reasons, the Board finds no basis to request an additional examination.  

The Jaw

The Veteran's service treatment records show that in an October 1968 altercation, he sustained a fractured left jaw.  Therefore, he maintains that service connection is warranted.  

In an administrative decision, issued on October 7, 1971, the RO found that the Veteran's jaw had been broken during a fight in the service.  However, the RO further found that the fight was a product of the Veteran's drinking alcohol; and, therefore, his own willful misconduct.  That finding prevented the Veteran from obtaining service connection.  As noted above, that decision became final.  Unless and until that decision is reversed or revised, it remains a bar to service connection for the residuals of a fractured jaw.  Therefore, the Board confirms and continues the prior denial.  In arriving at this decision, the Board does not reach the merits of the appeal.  


ORDER

With respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left carpal tunnel syndrome, the appeal is dismissed.  

With respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for right carpal tunnel syndrome, the appeal is dismissed.  

With respect to the issue of entitlement to service connection for a back disorder, the appeal is dismissed.  

With respect to the issue of entitlement to service connection for peripheral neuropathy, the appeal is dismissed.

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for a skin disorder, claimed as tinea cruris, is denied.  

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for a skin disorder, claimed as chloracne, is denied.  

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as PTSD, is denied.  

New and material evidence not having been received, the request to reopen a claim of entitlement to service connection for the residuals of a fractured jaw is denied.  



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


